DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on September 2, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 contains the trademark/trade name Pyrex.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or glass material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 11, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by INOUE et al. (US 2018/0029924).
Inoue teaches a method of forming a glass product to be used in electronics. Inoue teaches forming a plurality of through glass vias (TGVs) in a glass substrate; forming an electrode on a bottom surface of the glass substrate adjacent to at least one of the TGVs; and electrically connecting the electrode to a top surface of the glass substrate through the at least one of the TGVs (para. 0199-0201).  
Regarding claim 7, Inoue teaches electrically connecting the electrode to a top surface of the glass substrate through the at least one of the TGVs further comprises depositing a conductive material in the at least one of the TGVs (para. 0200).  

Regarding claim 11, Inoue teaches forming a plurality of TGVs in the glass substrate further comprises forming the plurality of TGVs with a laser (abstract).  
Regarding claim 12, Inoue teaches forming the plurality of TGVs with a laser comprises a laser ablation process or a laser damage process to localized areas followed by etching of the localized areas (abstract).  
Regarding claim 20, Inoue teaches the glass substrate comprises aluminoborosilicate glass (para. 0083).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 9, 10, 13, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over INOUE et al. (US 2018/0029924) in view of ALLEN et al. (US 2015/0346138).
Inoue teaches a method of forming a glass product to be used in electronics. Inoue teaches forming a plurality of through glass vias (TGVs) in a glass substrate; forming an electrode on a bottom surface of the glass substrate adjacent to at least one 
Allen teaches a method for forming a glass electrochemical sensor.
Regarding claim 2, Allen teaches forming a cavity in a first glass layer; and bonding a first side of the first glass layer to the bottom surface of the substrate such that the electrode is positioned within the cavity (see figure 1A, para. 0033-0034).  It would have been obvious to one of ordinary skill in the art to modify the method of Inoue to include the steps of Allen because Inoue teaches that any desired electronic part can be mounted to the glass (para. 0201).
Regarding claim 5, Allen teaches coupling the glass electrochemical sensor to a printed circuit board configured to detect a concentration of a gas entering the cavity in the first glass layer (para. 0003).  
Regarding claim 6, Allen teaches forming a sensing port orifice in the glass substrate (101a in figures).  
Regarding claim 9, Allen teaches depositing an electrode material in the at least one of the TGVs (para. 0024).  
Regarding claim 10, Inoue teaches the electrode material comprises a noble metal (para. 0200).  
Regarding claim 13, Allen teaches at least one of the plurality of TGVs formed in the glass substrate is positioned to be outside the cavity in the first glass layer when the first glass layer is bonded to the bottom surface of the substrate (see figures 1A and 1C).  

Regarding claim 19, Allen teaches depositing a conductive material in the at least one of the TGVs comprises depositing material by electroplating (para. 0048).  

Claims 2, 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over INOUE et al. (US 2018/0029924) in view of ROXHED et al. (US 2014/0202856).
Inoue teaches a method of forming a glass product to be used in electronics. Inoue teaches forming a plurality of through glass vias (TGVs) in a glass substrate; forming an electrode on a bottom surface of the glass substrate adjacent to at least one of the TGVs; and electrically connecting the electrode to a top surface of the glass substrate through the at least one of the TGVs (para. 0199-0201).
Roxhed teaches a method for forming a glass electrochemical sensor.
Regarding claim 2, Roxhed teaches forming a cavity in a first glass layer; and bonding a first side of the first glass layer to the bottom surface of the substrate such that the electrode is positioned within the cavity (see figure 1).  It would have been obvious to one of ordinary skill in the art to modify the method of Inoue to include the steps of Roxhed because Inoue teaches that any desired electronic part can be mounted to the glass (para. 0201).
Regarding claim 3, Roxhed teaches bonding a second side of the first glass layer to a second glass layer; wherein the second glass layer is solid such that the cavity in the first glass layer is sealed except on a side defined by the glass substrate (see figure 1).  
.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over INOUE et al. (US 2018/0029924) in view of ROXHED et al. (US 2014/0202856) as applied to claims 1-3 above, and further in view of ALLEN et al. (US 2015/0346138).
Inoue as modified by Roxhed teaches a method for forming a glass electrochemical sensor.
Allen teaches a method for forming a glass electrochemical sensor. Allen teaches bonding of glass layers by using adhesive (para. 0034). It would have been obvious to one of ordinary skill in the art to use adhesive for the bonding of glass layers of modified Inoue because Allen teaches that this is suitable for bonding glass layers (para. 0034).

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over INOUE et al. (US 2018/0029924) in view of ALLEN et al. (US 2015/0346138) as applied to claim 13 above, and further in view of MERZ (US 2013/0032902).
Inoue teaches a method of forming a glass product to be used in electronics. Inoue teaches forming a plurality of through glass vias (TGVs) in a glass substrate; forming an electrode on a bottom surface of the glass substrate adjacent to at least one of the TGVs; and electrically connecting the electrode to a top surface of the glass substrate through the at least one of the TGVs (para. 0199-0201).

Regarding claim 15, Allen teaches forming a connection bridge between the at least one of the TVGs electrically coupled to the electrode and the conductive material deposited in the at least one contact TGV in the first glass layer, in the at least one contact TGV in the second glass layer, and in the at least one of the plurality of TGVs formed in the glass substrate that is positioned to be outside the cavity when the first glass layer is bonded to the bottom surface of the substrate (claim 36).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over INOUE et al. (US 2018/0029924) in view of MERZ (US 2013/0032902).
Inoue as modified by Allen teaches a method for forming a glass electrochemical sensor.
Merz teaches a method for forming a glass electrochemical sensor. Merz teaches forming at least two electrodes on the bottom surface of the glass substrate; wherein forming a plurality of through glass vias (TGVs) in the glass substrate includes: forming at least two electrical TGVs, each of the at least two electrical TGVs corresponding to and electrically connecting on of the at least two electrodes; forming at least two connection TGVs; and forming a connection bridge between each of the at least two connection TGVs and at least one of the at least two electrical TGVs (para. 0037-0038).  It would have been obvious to one of ordinary skill in the art to modify the method of Inoue to include the steps of Merz because Inoue teaches that any desired electronic part can be mounted to the glass (para. 0201).

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741